Exhibit 10.2

 

Dated   23 September 2005

 

EXECUTIVE SERVICE AGREEMENT

 

     ON DEMAND MANAGEMENT LIMITED    (1)           and                ANTHONY
KELLY    (2)     

 

 

LOGO [g86139burges.jpg]



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 23 September 2005 and is made

 

BETWEEN:

 

(1) ON DEMAND MANAGEMENT LIMITED of 253 Gray’s Inn Road, London WC1X 8QT (the
“Company”); and

 

(2) ANTHONY KELLY of 29 Beauchamp Road, East Molesey, Surrey KT8 0PA.

 

IT IS AGREED as follows:

 

1 DEFINITIONS

 

In this agreement, the following expressions shall have the following meanings:-

 

1.1 “Board” means the Board of Directors of the Company;

 

1.2 “the Business” means the business of the Company or of any other company in
the Group in which you have been engaged or involved or for which you were
responsible or about which you acquired Confidential Information during the
Protected Period;

 

1.3 “Commencement Date” means the date of this agreement;

 

1.4 “Confidential Information” means:-

 

  1.5.1 any trade secrets, customer lists, trading details or other information
of a confidential nature relating to the goodwill, know how or secrets of any
company in the Group (including, without limitation, details of the activities,
businesses, expansion plans, business strategy, marketing plans, sales
forecasts, forward planning programmes, investments, prospective investments
(and their respective terms of such investments), research activities,
inventions, ideas, computer programs, secret processes, designs, technology
used, financial information, results and forecasts of any such company) of the
requirements, terms of trade and identity of its suppliers and customers); and

 

  1.5.2 any information in relation to which any company in the Group owes a
duty of confidentiality to any third party;

 

1.5 “Customer” means any person, firm, company or other organisation which
shall, during the Protected Period, have been a client or customer of the
Business and with whom or which during the Protected Period you had personal
dealings in the course of your employment during the Protected Period;

 

1.6 “Intellectual Property” means designs, trade marks, logos, get-up, domain
names, copyright works, database rights, moral rights, confidential information,
know-how, patents, inventions, utility models, semi-conductor topography rights
and all rights of a similar nature in any part of the world whether or not
registered or capable of registration and, in respect of such rights which are
registrable, the right to apply for registration and all applications for any of
the above rights;



--------------------------------------------------------------------------------

1.7 “Group” together the Company, any holding company of the Company and any
subsidiary and subsidiary undertakings of the Company and of such holding
company within the meanings of sections 258, 736 and 736A of the Companies Act
1985;

 

1.8 “Prospective Customer” means any person, firm, company or other organisation
with whom or which, during the Protected Period, the Company or any company in
the Group shall have had negotiations or discussions regarding the possibility
of that person becoming a client or customer of the Business and with whom or
which, during the Protected Period, you shall have had personal dealings in the
course of your employment;

 

1.9 “the Protected Period” means the period of 12 months preceding the
Termination Date;

 

1.10 “the Restriction Period” means the period of 9 months following the
Termination Date;

 

1.11 “Restricted Supplier” means any person who or which supplied goods or
services to the Business;

 

1.12 “Restricted Territory” means UK or Ireland;

 

1.13 “Senior Executive” means a person who as at the Termination Date or during
the Protected Period is employed by or engaged to render services personally to
the Company or any company in the Group (other than in a clerical, secretarial
or administrative capacity) and who is or was engaged in a capacity in which he
obtained Confidential Information;

 

1.14 “Termination Date” means the date of the termination of this agreement;

 

1.15 “Unexpired Period” means the period from the date on which the Company
exercises its discretion under clause 2.4 below until the earliest date on which
the Company can terminate this agreement in accordance with clause 2.1;

 

1.16 “Warranties” has the meaning as set out in the Agreement for the sale and
purchase of share capital of On Demand Group Limited between (1) you, Andy
Birchall and others and (2) Seachange International Inc dated the same date as
this agreement.

 

2 TERM

 

2.1 This agreement shall commence on the Commencement Date and shall continue
(subject to the provisions of this agreement) unless and until it is terminated
by:

 

  (a) the Company giving you 12 months’ written notice, or

 

  (b) you giving the Company 12 months’ written notice.

 

The earliest date on which notice can be given by either party to terminate this
agreement is 18 months after the Commencement Date.

 

2.2 The date on which your continuous employment for statutory purposes
commenced was 20 September 2002.

 

2.3 In the event that notice to terminate this agreement is given by the Company
or you, or in the event that you purport to terminate this agreement in breach
of it, the Company:-



--------------------------------------------------------------------------------

  (a) shall not be obliged to provide any work for you and may withdraw any
powers vested in, or duties assigned to, you or assign you to other duties;

 

  (b) may exclude you from any premises of the Company or any Group Company;
and/or

 

  (c) may require you not to contact or attempt to contact any client, customer,
supplier, professional adviser, or employee of the Company or any Group Company;

 

provided always that throughout any such period which shall not last for longer
than 6 months in total, you shall continue to receive your salary and other
contractual benefits and this agreement shall remain in full force and effect
(including, for the avoidance of doubt, your duties as to fidelity and good
faith).

 

2.4 The Company may, at its sole discretion, make a payment in lieu of the
Unexpired Period. Any payment will consist of your basic salary only (as set out
in clause 6.1) for the Unexpired Period. The Company will make the payment at
the beginning of the Unexpired Period and the payment will be subject to the
following deductions:-

 

  1) any required deductions in respect of tax and national insurance; and

 

  2) any monies due to the Company from you on the date of termination of this
agreement.

 

3 JOB TITLE AND DUTIES

 

3.1 You shall be employed as director and Chief Executive Officer of the Company
and shall report to the Board.

 

3.2 You shall, subject always to the control of the Board, carry out such duties
and accept such offices and directorships notwithstanding your job title but
consistent with your status as may reasonably be assigned to you from time to
time by the Board and such duties and/or offices and/or directorships may relate
to the business of the Company or of any company in the Group.

 

3.3 In the event that your duties are significantly extended or changed, the
Company will review your salary (as detailed at clause 6.1), bonus provision (as
detailed at clause 6.2) and contractual benefits, and consider the introduction
of suitable incentive schemes. The Company is under no obligation to increase
your salary and contractual benefits or amend the bonus provisions or to
introduce incentive schemes and any such increase, amendment or introduction
will be entirely at the Company’s sole discretion.

 

3.4 You shall:-

 

  (a) use all proper means to the best of your ability to maintain and improve
the business of the Company and the companies in the Group and further their
respective reputations and interests;

 

  (b) faithfully, efficiently and diligently perform those duties and exercise
such powers as are consistent with them which shall from time to time be
reasonably assigned to or vested in you;

 

  (c) comply with all lawful and reasonable directions, restrictions, rules and
regulations from time to time laid down or adopted by the Board; and



--------------------------------------------------------------------------------

  (d) keep the Board promptly and fully informed at all times (in writing if so
requested) of your activities in respect of the business of the Company, the
Group or any Group Company and give such explanation or assistance as the Board
may reasonably require and promptly disclose to the Board any information which
comes into your possession which may adversely affect the Company, the Group or
any Group Company including without limitation anything which constitutes or is
reasonably likely to constitute a breach of or be materially inconsistent with
any of the Warranties.

 

4 HOURS OF WORK

 

4.1 You shall devote yourself exclusively to the performance of your duties for
the Company during its normal office hours and at all other times reasonably
necessary for the proper performance of your duties.

 

5 PLACE OF EMPLOYMENT

 

5.1 Your main place of employment shall be 1 Stephen Street, London W1T 1AL
although you may also work from your home according to the requirements of the
Company’s business. You shall not be required, other than for the purposes of
business trips of temporary duration, to be permanently employed elsewhere. You
shall undertake such travel both within and outside the United Kingdom as may be
necessary for the proper performance of your duties.

 

6 REMUNERATION AND BENEFITS

 

6.1 Your basic annual salary shall be £165,999 (inclusive of any directors’
fees) gross payable by bank credit transfer in equal monthly instalments in
arrears not later than on the last day of each month. Your salary will be
reviewed by the remuneration committee of the Company on 1 January each year.

 

6.2 In addition to your basic salary, you may be entitled to an annual
performance bonus (of up to 50% of basic salary), calculated in accordance with
performance goals agreed between you and the CEO of Seachange International Inc
(the “CEO”), and subject to bonus scheme rules determined annually by the CEO.

 

6.3 Subject to such statutory provisions as may be in force and your pension
requirements from time to time, the Company will contribute 10% of your basic
annual salary to the personal pension scheme of your choice. Such contribution
shall be paid in equal monthly instalments with your salary. If you elect not to
receive a pension contribution, the Company will pay you an additional 10% of
your basic annual salary (less such deductions are required by law) in equal
monthly instalments with your salary.

 

6.4 The Company shall pay to you on a monthly basis at the same time as it makes
salary payments to you a fully taxable but non-pensionable car allowance of
£5,000 per annum.

 

6.5 You and your immediate family (spouse and children under the age of 18)
shall be entitled to participate in any medical expenses insurance and/or life
assurance schemes operated by the Company, subject to the terms, conditions and
rules of such schemes from time to time in force and subject to acceptance by
any relevant insurer and the terms and conditions of such insurance from time to
time. The Company reserves the right to amend, vary or withdraw any benefits
provided pursuant to this clause at any time.



--------------------------------------------------------------------------------

6.6 The Company may deduct from any amounts due to you such tax and national
insurance contributions as the Company is required to deduct by law and you
hereby authorise the deduction of any sums due from you to the Company or any
Group Company including, without limitation, any overpayments, loans or advances
made to you by the Company or any Group Company.

 

6.7 The Company shall provide appropriate travel insurance cover for you in
relation to any business trips you undertake in the course of your employment
under this agreement.

 

7 EXPENSES

 

7.1 The Company shall repay to you all reasonable expenses reasonably,
necessarily and properly incurred by you in the performance of your duties under
this agreement subject to your compliance with any expenses policy or procedure
issued by the Company (or any Group Company) from time to time and the
production by you of such evidence as to such expenses as the Company may
reasonably require.

 

8 CONFIDENTIALITY

 

8.1 You shall not, whether during or after the termination of your employment,
except in the proper course of your duties, use or divulge and you shall use
your best endeavours to prevent the use, publication or disclosure to any
person, firm or company of any Confidential Information which has or may come to
your knowledge in the course of and for the purposes of your employment save
that this obligation shall not extend to any matters which are or shall be in
the public domain otherwise than due to your default.

 

9 OUTSIDE INTERESTS

 

9.1 You shall not, when employed by the Company, be concerned or interested in
any competing trade, occupation or business except with prior written permission
pursuant to a resolution of the Board. Nothing in this clause shall otherwise
prevent you from holding shares or securities in:

 

  (a) a company listed, dealt in or traded on a recognised stock exchange not
exceeding 3% in nominal value of the securities of that class; or

 

  (b) passive investment in a non-competing private company; or

 

  (c) any shareholding or other interest in Video Networks Limited.

 

For the avoidance of doubt, the Company acknowledges and accepts that you have
existing interests in the following companies (which are not in competition with
the Company or any Group Company):

 

  • commercial property – Abelco Properties Limited;

 

  • electrical engineering – Abelco Holdings Limited, Abelco Limited, Scame UK
Limited and Cortem Limited; and

 

  • oil and gas extraction – Techflow Marine Limited, Pipeflex UK Limited,
Pipeflex US Limited and OGI Limited.



--------------------------------------------------------------------------------

10 SICKNESS

 

10.1 You must inform the Company as early as possible (and in any event by 9
a.m.) on the first day of any absence which has not been approved. A self
certification form is required in respect of any sickness absence of up to seven
days. A doctor’s certificate will be required after seven days absence and at
regular intervals thereafter.

 

10.2 If you are prevented from performing your duties through illness or injury
only, you shall be entitled to receive your salary and contractual benefits for
either:

 

  (a) a period not exceeding 6 months (where the absence is continuous); or

 

  (b) a total of 130 working days (where the absence is not continuous)

 

in any 12 calendar months, provided that you shall supply the Company with such
medical certificates in respect of any period of absence as the Company may
request or require.

 

10.3 Any payment that may be made in excess of that prescribed at clause 10.2
shall be entirely at the Company’s discretion. Any delay by the Company in
terminating the provision of salary or benefits shall not constitute a waiver of
its right to do so.

 

10.4 Any salary payable pursuant to this clause 10 shall be reduced by the
amount of any benefit or statutory sick pay to which you may be entitled during
the period of absence under any statutory sick pay or other social security
scheme or insurance or benefit scheme in effect from time to time.

 

10.5 You shall, at the request of the Company (and at the Company’s expense),
undergo a medical examination by a doctor or other medical practitioner
nominated by the Company at any time during your employment whether or not you
are absent by reason of illness or injury or otherwise. Subject to the
provisions of the Access to Medical Reports Act 1988, you agree to give such
authority as the Company may request or require so as to allow the Company
unconditional access to any report or reports prepared as a result of any such
examination.

 

10.6 If your absence shall be occasioned by the actionable negligence of a third
party in respect of which damages are recoverable then any sums paid by the
Company shall constitute loans to you and you shall:

 

  (a) immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgement made or awarded in connection
therewith;

 

  (b) if the Company so requires, refund to the Company such sums as the Company
may determine, not exceeding whichever is the lower of:

 

  (i) the amount of damages recovered by you under any compromise, settlement or
judgement; and

 

  (ii) the sums advanced to you in respect of the period of incapacity.

 

11 HOLIDAY

 

11.1 You are entitled to 25 working days’ holiday per calendar year (inclusive
of your entitlement under the Working Time Regulations 1998) to be taken at
times as agreed in advance with the Board. You may not carry forward any accrued
but untaken holiday to



--------------------------------------------------------------------------------

a subsequent holiday year without the Company’s consent (such consent not to be
unreasonably withheld or delayed). Any holiday that is accrued but untaken as at
the end of the holiday year and which the Company does not consent to being
carried forward shall be forfeited without any entitlement to a payment in lieu.

 

11.2 Upon termination of your employment you shall be entitled to pay in lieu of
any accrued holiday entitlement at the rate of 1/260th of the basic salary in
respect of each day of holiday entitlement, fractions of a day being rounded
down to the nearest whole number of days. Upon termination of your employment
for any reason, you shall be required to make a payment to the Company in
respect of holiday taken in excess of the accrued holiday entitlement at the
rate described above in this clause. Any such sum due to the Company may be
deducted from any remuneration or other sums otherwise payable by the Company to
you.

 

12 TERMINATION

 

12.1 Notwithstanding any other provision of this agreement, the Company may at
any time in writing terminate your employment with immediate effect and without
notice or payment in lieu of notice and without prejudice to any rights or
claims which it may have against you if at any time you shall:-

 

  (a) be guilty of gross misconduct; or

 

  (b) after warning and a reasonable opportunity to remedy the matter commit any
repeated or continued serious breach of your obligations under this agreement;
or

 

  (c) be convicted of any criminal offence which is incompatible with your
continued employment (excluding an offence under road traffic legislation in the
United Kingdom or elsewhere for which he is not sentenced to any term of
imprisonment whether immediate or suspended); or

 

  (d) by your acts or omissions bring, in the reasonable opinion of the Board,
yourself, the Company or any Group Company into serious disrepute or prejudice
the interests of the Company or any Group Company; or

 

  (e) have a bankruptcy or an interim order made against you pursuant to the
Insolvency Act 1986 or makes any arrangement or composition with your creditors;
or

 

  (f) become of unsound mind or a patient for the purposes of any statute
relating to mental health; or

 

  (g) be convicted of an offence under any statutory enactment or regulation
relating to insider dealing; or

 

  (h) resign as a director of the Company or any Group Company otherwise than at
the request of the Company or any Group Company.

 

12.2 This agreement and your employment may be terminated by the Company giving
to you three months’ notice in writing if you are incapacitated by reason of ill
health or injury from performing your duties under this agreement for a period
of or periods aggregating 90 days in any period of 12 months (whether or not you
remain incapacitated from performing your duties under this agreement).



--------------------------------------------------------------------------------

13 DISCIPLINARY AND GRIEVANCE PROCEDURES

 

13.1 Details of the Company’s disciplinary and grievance procedures are
available from the Finance Department. These procedures are not contractually
binding and do not constitute terms of this agreement.

 

13.2 If the Company believes or suspects that it may be entitled to terminate
this agreement pursuant to clause 12, the Company may suspend you pending the
completion of any investigation or enquiry (whether by the Company or otherwise)
provided that your salary and other contractual benefits shall not cease to be
payable during any period of suspension. You agree to co-operate fully with the
Company (and any other interested party) in relation to any such investigation
or enquiry.

 

14 OBLIGATIONS UPON TERMINATION

 

14.1 On the termination of your employment for any reason:-

 

  (a) if you are a director of any company in the Group the Board may give you
notice in writing requesting you to and you shall forthwith resign any such
directorship and if the appropriate resignation shall not be signed and
delivered by you to the Board within seven days after such request you agree
that the Board may appoint any director of the Company to sign such notice of
resignation on your behalf and in your name for such purpose; and

 

  (b) you shall forthwith deliver to the Company all property, records,
documents, accounts, letters and papers of every description within your
possession or control belonging to the Company or any company in the Group
although you shall not be obliged to return any papers which you received in the
capacity of shareholder of the Company or any company in the Group; and

 

  (c) you shall irretrievably delete any information relating to the business of
the Company or any company in the Group stored on any magnetic or optical disk
or memory and all matter derived therefrom which is in your possession, custody,
care or control outside the premises of the Company and shall produce such
evidence of compliance with this clause 14.3 as the Company may require; and

 

  (d) you shall immediately inform the Company of all passwords used by you in
relation to any computers or IT systems belonging to the Company or any Group
Company.

 

15 POST TERMINATION RESTRICTIONS

 

15.1 The parties to this agreement agree and acknowledge that it is reasonable
and necessary for the protection of the Confidential Information, goodwill,
stable workforce, trade secrets and trade connections of the Business that you
should be restrained in the terms of the covenants set out in this clause from
making available or using for the benefit of yourself or a competitor or
potential competitor Confidential Information or trade connections which you
have obtained and are likely to obtain in the course of your employment as an
executive of the Company. Accordingly, you covenant with the Company that you
will not (other than for and on behalf of the Company or any company in the
Group) without the prior written consent of the Board (such consent to be
withheld only so far as may be reasonably necessary to protect the legitimate
interests of the Group) directly or indirectly at any time:-



--------------------------------------------------------------------------------

  (a) during the Restriction Period be engaged or concerned or interested or
participate in a business the same as or in competition with the Business or
relevant part thereof anywhere in any Restricted Territory provided always that
this paragraph shall not restrain you from being engaged or concerned in any
business concern in so far as your duties or work shall relate solely to:-

 

  (i) geographical areas where the business concern is not in competition with
the Business; or

 

  (ii) services or activities with which you were not concerned to a material
extent during the Protected Period;

 

  (b) during the Restriction Period in competition with the Business, solicit
business from or canvass any Customer or Prospective Customer in respect of any
business in competition with the Business;

 

  (c) during the Restriction Period in competition with the Business, accept
orders in respect of any business that is in competition with the Business from
any Customer or Prospective Customer or have any business dealings concerning
any business that is in competition with the Business with any Customer or
Prospective Customer;

 

  (d) during the Restriction Period solicit or induce or endeavour to solicit or
induce any Senior Executive to cease working for, being a director of or
providing services to the Company or any Group Company, whether or not any such
person would thereby commit a breach of contract; and/or

 

  (e) during the Restriction Period seek to entice away from the Company and any
Group Company or interfere with the relationship between the Company and any
Group Company and a Restricted Supplier.

 

Nothing contained in clause 15.1 shall be deemed to prohibit you from the
seeking or doing of any activities not in direct or indirect competition with
the Business.

 

15.2 Should the Company exercise its power(s) pursuant to clause 2.3 above in
the period immediately preceding the Termination Date, then the periods
specified in clause 15.1 shall be respectively reduced by the duration of any
such action.

 

15.3 The restrictions in this clause (on which you have had the opportunity to
take independent advice as you hereby acknowledge) are considered by the parties
to be reasonable in all the circumstances. It is agreed that, if any such
restrictions should be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company or
any company in the Group but they would be reasonable if part or parts of the
wording thereof were deleted, the relevant restriction or restrictions shall
apply with such deletion or deletions as may be necessary to make it or them
valid and effective.

 

15.4 You agree that:

 

  (a) during your employment, if you receive from any person a formal written
offer of employment or other engagement, you shall notify the Company of such
offer and the identity of such person;

 

  (b) during the continuance in force of all or any of restrictions set out in
clause 15.1, if you receive from any person a formal written offer of employment
or other engagement which you are proposing to accept, you shall notify the
Company (immediately before any acceptance) of such offer and the identity of
such person;



--------------------------------------------------------------------------------

and you shall make the substance of the restrictions contained in this agreement
known to the person making such offer

 

15.5 You hereby undertake to the Company that you will not at any time:

 

  (a) during the continuance, or after the termination, of your employment
engage in any other trade or business or be associated with any other person,
firm or company engaged in any trade or business using or incorporating the
name(s) On Demand or Demand;

 

  (b) after the termination of your employment claim, represent or otherwise
indicate any present association with the Company or any Group Company or for
the purpose of carrying on or retaining any business or custom, claim, represent
or otherwise indicative any past association with the Company or any Group
Company to its or their detriment.

 

16 INTELLECTUAL PROPERTY

 

16.1 The parties foresee that you may create or develop Intellectual Property in
the course of your employment and agree that in this respect you have a special
responsibility to further the interests of the Company and the Group Companies.

 

16.2 You shall record any Intellectual Property created or developed in the
course of your employment in writing in accordance with good industry practice
in sufficient detail to enable a person of reasonable skill in the relevant
field to understand and work that Intellectual Property.

 

16.3 You shall disclose forthwith in detail any Intellectual Property created by
you (whether or not created or developed on the company premises or in normal
working hours) in the course of your employment and in any way affecting or
relating to the business of any company in the Group or capable of being used or
adapted for use in it or in connection with it and such Intellectual Property
shall (subject to clause 16.8) belong to and be the absolute property of the
Company or such Group Company as the Company may direct (the “Created
Intellectual Property”).

 

16.4 To the extent they do not automatically vest in the Company by the
operation of law, and subject to clause 16.8, you hereby assign absolutely to
the Company all present and future rights in the Created Intellectual Property
with full title guarantee together with the right to claim damages and all other
remedies for infringement.

 

16.5 In accordance with clause 16.3 and subject to clause 16.8 you if and
whenever reasonably required so to do by the Company shall at the expense of the
Company or such Group Company as the Company may direct:

 

  (a) apply, join with or provide assistance to the Company or such Group
Company in connection with any application to register and/or to exploit or
enforce in the United Kingdom and in any other part of the world the Created
Intellectual Property; and

 

  (b) execute all instruments and do all things necessary for vesting all right
title and interest to and in the Created Intellectual Property absolutely as
sole legal and beneficial owner in the Company or such Group Company or in such
other person as the Company may specify.



--------------------------------------------------------------------------------

16.6 You hereby irrevocably and unconditionally waive all moral rights under
Chapter IV Copyright, Designs and Patents Act 1988 and all rights of a similar
nature in connection with your authorship of any existing or future copyright
work in the course of your employment, in whatever part of the world such rights
may be enforceable.

 

16.7 You hereby irrevocably appoint the Company to be your attorney in your name
and on your behalf to execute and do any such instrument or thing and generally
to use your name for the purpose of giving to the Company the full benefit of
this clause. In favour of any third party a certificate in writing signed by any
director or by the secretary of the Company that any instrument or act falls
within the authority hereby conferred shall be conclusive evidence that such is
the case.

 

16.8 Nothing in this clause shall be construed as limiting or excluding your
rights or the rights of the Company under sections 39 to 43 Patents Act 1977 (as
amended from time to time).

 

17 COLLECTIVE AGREEMENTS

 

17.1 There are no collective agreements currently in force which directly affect
the terms and conditions of your employment.

 

18 GENERAL

 

18.1 For the purposes of the Data Protection Act 1998, you hereby give your
consent to the holding and processing of personal data provided by you to the
Company or other companies in the Group for all purposes relating to your
employment including, but not limited to:-

 

  (a) administering and maintaining personal records;

 

  (b) paying and reviewing salary and other remuneration and benefits;

 

  (c) providing and administering benefits (including, if relevant, pension,
life assurance, permanent health insurance and medical insurance); and

 

  (d) providing references and information to future employees and, if
necessary, governmental and quasi-governmental bodies for Social Security and
other purposes, the Inland Revenue and the Contributions Agency.

 

18.2 It is agreed and acknowledged that any additional hours worked by you
outside normal business hours fall within Regulation 20(2) WTR on the basis that
they are not measured or predetermined and can be determined by you and
accordingly that Regulation 4(1) WTR does not apply to such additional hours. In
the event that any additional hours worked by you outside normal working hours
are not covered by Regulation 20(2) WTR, you agree that the limit in Regulation
4(1) WTR shall not apply to you. You shall be entitled to withdraw such
agreement by giving 3 months’ prior written notice to the Company.

 

18.3 This agreement:-

 

  (a) contains the whole of the terms agreed in respect of your employment as
from the Commencement Date;



--------------------------------------------------------------------------------

  (b) is in substitution for any other previous agreement or arrangement in
respect of your employment by any company in the Group (including an employment
contract dated 20 September 2002 between you and the Company); and

 

  (c) shall only be capable of being varied by a supplemental agreement or
memorandum signed by both parties.

 

18.4 The parties agree that the provisions of this agreement are separate and
divisible and if any clause or provision of this agreement is held to be
completely or partially invalid or unenforceable, all other clauses or parts
thereof contained in this agreement shall remain in full force and effect and
shall not be affected thereby.

 

19 NOTICES

 

19.1 Any notice or other document to be given under this agreement shall be in
writing and should be sent, in the case of the Company, to its registered office
or in your case, to your last known place of residence or given personally to
you or, in the case of the Company, to the Company Secretary.

 

20 LAW AND JURISDICTION

 

20.1 This agreement shall be governed by and construed in accordance with
English law and the parties hereby irrevocably submit to the exclusive
jurisdiction of the English Courts.

 

21 THIRD PARTY RIGHTS

 

21.1 No person who is not a party to this agreement shall have any rights under
the Contracts (Rights of Third Parties) Act 1999 except that the benefits
conferred by the rights under clauses 8, 15 and 16 may be enforced by any Group
Company, and the parties agree that they may amend or vary any or all terms of
this agreement or terminate this agreement without the consent of any Group
Company.

 

22 SURVIVAL

 

22.1 Without prejudice to any other provisions of this agreement, you
acknowledge that the provisions contained in clauses 8, 15 (provided that this
Agreement has been terminated in accordance with the provisions contained in
this Agreement), and 16 shall survive the termination of this agreement
(howsoever caused).



--------------------------------------------------------------------------------

IN WITNESS of this agreement the parties have executed it as a Deed on the date
specified above.

 

EXECUTED AS A DEED by    )     

the Company

acting by:

   )   

/s/ William C. Styslinger, III

--------------------------------------------------------------------------------

     )    Director          

/s/ William L. Fiedler

--------------------------------------------------------------------------------

          Director EXECUTED AS A DEED by    )     

Tony Kelly

in the presence of:

   )
)   

/s/ Anthony Kelly

--------------------------------------------------------------------------------

 

Witness Signature   

/s/ Raksha Patel

--------------------------------------------------------------------------------

Witness Full Name    Raksha Patel Witness Address    51 Hepworth Gardens,
Barking, Essex 14119A4 Witness Occupation    Accountant